Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE 
Allowable Subject Matter
3.	Claims 1-10 are allowed.
4.	 The following is an examiner's statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach the highlighted features below, a voltage converting apparatus, comprising: 
a comparison circuit, generating an error signal according to an output voltage and a reference voltage, and comparing the error signal with a compensated feedback signal to generate a comparison result; 
a compensation signal generator, providing a compensation signal held to equal a reference grounding voltage at a first time interval in an enable period of a control signal, setting the compensation signal to be a ramp signal at a second time interval in the enable period of the control signal, and adding a feedback signal and the compensation signal together to form the compensated feedback signal, wherein the enable period of the control signal is a time period in which the control signal keeps a positive voltage level; and 

wherein the feedback signal is generated according to a current on the inductor.  

Claims 2-10 depend directly or indirectly on claim 1 therefore these claims are also allowable as being dependent on an allowable base claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

CONTACT INFORMATION
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HTET Z. KYAW whose telephone number is (571) 270-5391. The examiner can normally be reached on MON-FRI: 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Htet Z. Kyaw/ (12/30/2021)
Examiner, Art Unit 2837



01 December 2022

/EMILY P PHAM/Primary Examiner, Art Unit 2837